MEMORANDUM OPINION
                                        No. 04-10-00743-CV

                                     IN RE Marvin H. WITTE

                                  Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Phylis J. Speedlin, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: October 27, 2010

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 18, 2010, relator filed a petition for writ of mandamus and a motion for

emergency stay. The court has considered relator’s petition for writ of mandamus and is of the

opinion that relator is not entitled to the relief sought. Accordingly, the petition for writ of

mandamus and the motion for emergency stay are DENIED. See TEX. R. APP. P. 52.8(a).

                                                                PER CURIAM




1
  This proceeding arises out of Cause No. 10-05-00086-CVK, styled Carolyn W. Gardner v. Marvin H. Witte,
pending in the 218th Judicial District Court, Karnes County, Texas, the Honorable Stella Saxon presiding.